  Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 1 of 14 Page ID #1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                  BENTON DIVISION

KEVIN GOODSON,                           )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )           Case No. 3:19-cv-40
                                         )
WILLIAMSON COUNTY, ILLINOIS,             )           JURY TRIAL DEMANDED
ETHAN NEALLY, in his individual          )
capacity, JOHN DOE #1, in his individual )
capacity, JOHN DOE #2, in his individual )
capacity, and JOHN DOE #3, in his        )
individual capacity,                     )
                                         )
       Defendants.                       )

                                 PLAINTIFF’S COMPLAINT

       COMES NOW Plaintiff Kevin Goodson (“Plaintiff”), by and through his attorney, and for

his Complaint against Defendant Williamson County, Illinois (hereinafter “Defendant Williamson

County”), Defendant Ethan Neally (hereinafter “Defendant Neally”), Defendant John Doe #1

(hereinafter “Defendant Doe #1”), Defendant John Doe #2 (hereinafter “Defendant Doe #2”), and

Defendant John Doe #3 (hereinafter “Defendant Doe #3”) and respectfully states to this Honorable

Court the following:

       1.      This is a civil action arising under 42 U.S.C. § 1983 and common law avenues of

recovery for deprivations of civil rights against the Defendants.

       2.      Plaintiff sues Defendant Neally in his individual capac3ty.

       3.      Plaintiff sues Defendant Doe #1 in his individual capacity.

       4.      Plaintiffs sue Defendant Doe #2 in his individual capacity.

       5.      Plaintiffs sue Defendant Doe #3 in his individual capacity.
  Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 2 of 14 Page ID #2



       6.      Defendant Neally, at all times relevant herein, was a Williamson County sheriff

working under the direction and control of Defendant Williamson County.

       7.      Defendant Doe #1, at all times relevant herein, was a Williamson County sheriff

working under the direction and control of Defendant Williamson County.

       8.      Defendant Doe #2, at all times relevant herein, was a Williamson County sheriff

working under the direction and control of Defendant Williamson County.

       9.      Defendant Doe #3, at all times relevant herein, was a Williamson County sheriff

working under the direction and control of Defendant Williamson County.

       10.     Defendant Williamson County is a political subdivision of the State of Illinois and

is a person for purposes of a 42 U.S.C. § 1983 action of damages.

                                         JURISDICTION

       11.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331 and § 1343(a)(3).

                                              VENUE

       12.     Venue is proper under 28 U.S.C. § 1391(b)(2) as the incident subject to this case

occurred in Williamson County, Illinois in this Southern District of Illinois.

                                    COLOR OF STATE LAW

       13.     At all relevant times, Defendant Neally acted under color of state law.

       14.     Particularly, Defendant Neally acted under color of the laws, statutes, ordinances,

regulations, policies, customs and usages of the State of Illinois, and its political subdivisions.

       15.     At all relevant times, Defendant Doe #1 acted under color of state law.

       16.     Particularly, Defendant Doe #1 acted under color of the laws, statutes, ordinances,

regulations, policies, customs and usages of the State of Illinois, and its political subdivisions.

       17.     At all relevant times, Defendant Doe #2 acted under color of state law.


                                                  2
  Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 3 of 14 Page ID #3



       18.     Particularly, Defendant Doe #2 acted under color of the laws, statutes, ordinances,

regulations, policies, customs and usages of the State of Illinois, and its political subdivisions.

       19.     At all relevant times, Defendant Doe #3 acted under color of state law.

       20.     Particularly, Defendant Doe #3 acted under color of the laws, statutes, ordinances,

regulations, policies, customs and usages of the State of Illinois, and its political subdivisions.

                                  FACTUAL BACKGROUND

                                       At 224 N. George St.

       21.     On November 19, 2018, Plaintiff was at the residence of Angie Jones at 224 N.

George St., Hurst, IL (hereinafter the “Hurst residence”) in Williamson County, Illinois.

       22.     Annette, is the grandmother of Alexis, called the sheriff department alleging a

dispute between Plaintiff and Alexis, Plaintiff’s friend, about a cell phone.

       23.     In response to the phone call, Defendant Deputy Neally (“Defendant Neally”), from

the Williamson County Sheriff’s office, and Ofc. Flaningam (“Flaningam”), from the Cambria

Police Department, arrived at the Hurst residence.

       24.     Annette told the responding officers about a physical altercation between Plaintiff

and Alexis over a cell phone.

       25.     There were no significant injuries at the Hurst residence when Defendant Neally

and Flaningam arrived at the residence.

       26.     Defendant Neally and Flaningam made contact with Plaintiff at Plaintiff’s bedroom

in the basement at the Hurst residence.

       27.     Plaintiff told Defendant Neally and Flaningam that there was a dispute over a cell

phone, but that was the extent of the incident and there was nothing else to report.




                                                  3
  Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 4 of 14 Page ID #4



        28.     After making said statement, Plaintiff told Defendant Neally and Flaningam that

nothing else happened and then Plaintiff remained silent, as was his right under the Fifth

Amendment to the Constitution.

        29.     Defendant Neally grabbed Plaintiff’s left arm and placed it behind his back, while

Officer Flaningam grabbed Plaintiff’s right arm and placed it behind his back.

        30.     Plaintiff asked Defendant Neally and Flaningam why he was being arrested.

        31.     Defendant Neally double locked the handcuffs on Plaintiff, which caused a great

pain to Plaintiff’s wrist.

        32.     Plaintiff asked Defendant Neally to loosen the handcuffs because of the severe pain

in his wrists that was caused and told Defendant Neally that the handcuffs were too tight, and

Defendant Neally ignored Plaintiff.

        33.     Plaintiff then and now continues to suffer from pain in his wrists since the incident

with Defendant Neally.

        34.     Defendant Neally removed Plaintiff from the Hurst residence and placed him in the

back of his patrol vehicle without incident.

        35.     Defendant Neally then transported Plaintiff to the Williamson County Jail.

        32.     As Defendant Neally was leaving the Hurst residence, Deputy Pyron was arriving

at the Hurst residence.

        36.     When Defendant Neally left the Hurst residence, Officer Flaningam remained at

the Hurst residence

        37.     As Defendant Neally was taking Plaintiff to the Williamson County Jail, Defendant

Neally informed Plaintiff that he was being charged with Aggravated Domestic Battery.




                                                  4
  Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 5 of 14 Page ID #5



        38.     While at the Hurst residence, Deputy Pyron learned that Alexis was listed in

LEADS as a missing juvenile out of Herrin.

        39.     Annette, Alexis’ grandmother, informed Deputy Pyron that Alexis had previously

run away from home.

                                   At the Williamson County Jail

        40.     Once at the Williamson County Jail, Defendant Neally transferred custody of

Plaintiff to the staff at the Williamson County Jail.

        41.     While at the Williamson County Jail, Plaintiff was immediately placed in a cell.

        42.     It should be noted that there were surveillance cameras recording the inside of the

cell plaintiff was placed in.

        43.     While inside the cell, three male staff members of the Williamson County Jail came

in Plaintiff’s cell and Plaintiff was given “flops” to place on his feet instead of the shoes he had

on.

        44.     Plaintiff put the flops on as directed and took off his shoes.

        45.     The same three male staff members of the Williamson County Jail came in

Plaintiff’s cell, while plaintiff was sitting on the bench in the cell.

        46.     Plaintiff was given an orange jumpsuit to put on.

        47.     Plaintiff was not given any information about his bond.

        48.     Plaintiff simply asked the 3 Williamson County Jail staff members (hereinafter “the

John Does”) if it was necessary to put on the orange jumpsuit; Plaintiff asked this simple question

on the basis that he could be released on his own recognizance or quickly make bond and be

released from the jail.




                                                    5
  Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 6 of 14 Page ID #6



        49.     In response to Plaintiff’s question, one of the John Does stated to Plaintiff, “You

do what the fuck we tell you to do.”

        50.     When plaintiff asked the above-mentioned question and one of the John Does

responded as set forth in Paragraph 45, Plaintiff was sitting on a bench and the John Does were

standing in front of Plaintiff side-by-side and facing Plaintiff.

        51.     As Plaintiff was just leaving his seating position to stand and put the jumpsuit on,

the John Does rushed up and grabbed Plaintiff by his arms to pick him up and all 3 John Does

punched Plaintiff in the stomach and chest repeatedly, jabbed Plaintiff’s eye and then slammed

Plaintiff on the ground causing severe pain to both of Plaintiff’s knees.

        52.     Plaintiff asked the John Does why they were doing this to him and the John Does

responded by saying, “Because you are resisting.”

        53.     Plaintiff was then rolled onto the stomach when one of the John Does grabbed

Plaintiff’s arm and twisted it backward behind Plaintiff’s back.

        54.     While Plaintiff’s arm was being twisted backward, one of the other John Does put

a taser beam on Plaintiff and threatened to tase Plaintiff.

        55.     Plaintiff suffered from great pain and a blackeye from this occurrence.

        56.     On information and belief, this was a “hate occurrence” as Plaintiff is an African-

American male and the John Does are Caucasian.

        57.     This is based on several untrue alleged statements made by Plaintiff while in the

back seat of Sheriff Neally’s patrol car and intentionally contained in Sheriff Neally’s report in

anticipation of this litigation:

                a.      “Kevin immediately began to scream at me saying I was a "racist cracker"

and "ya’ll some bitches”.”; and


                                                  6
    Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 7 of 14 Page ID #7



                  b.       “While en route to the jail, Kevin continued to scream statements such as,

“That stupid bitch.”, “I got arrested because I grabbed her?”, “I grab her every fucking day.” and

“Speed the fuck up you dumb ass cracker.””

                                                    COUNT I

                  VIOLATION OF CIVIL RIGHTS – EXCESSIVE FORCE
                     42 U.S.C. § 1983 AND FOURTH AMENDMENT
               AGAINST DEFENDANT NEALLY, DEFENDANT JOHN DOE #1,
               DEFENDANT JOHN DOE #2 AND DEFENDANT JOHN DOE #3
                FOR COMPENSATORY DAMAGES, PUNITIVE DAMAGES
                                AND ATTORNEY’S FEES

         58.      Plaintiff re-alleges all of the preceding paragraphs as if set forth fully herein.

         59.      Defendant Neally used excessive force on Plaintiff when he double tightened the

handcuffs on Plaintiff’s wrists and refusing to loosen them when Plaintiff told Defendant Neally

that his wrists were in pain and the handcuffs were too tight1.

         60.      At the time of the handcuffing incident referenced in Paragraph 56 above, Plaintiff

presented little or no risk of flight and no threat of injury to Defendant Neally2.

         61.      Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3 used excessive force

on Plaintiff when they punched Plaintiff in the stomach and chest repeatedly and threw him down

to the ground while Plaintiff was in the jail cell.

         62.      Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3 used excessive force

on Plaintiff when they punched Plaintiff in the stomach and chest repeatedly and threw him down

to the ground while Plaintiff was in the jail cell.

         63.      The right to be free from excessive force is clearly established3.




1
  Rooni v. Biser, 742 F.3d 737, 742-43 (7th Cir. 2014)
2
  Id. at 742.
3
  Hill v. Shelander, 992 F.2d 714, 718 (7th Cir. 1993).
                                                          7
    Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 8 of 14 Page ID #8



        64.      At the time of the use of excessive force by Defendant Neally, Defendant Doe #1,

Defendant Doe #2 and Defendant Doe #3, Plaintiff was not resisting arrest4.

        65.      At the time of the use of excessive force by Defendant Neally, Defendant Doe #1,

Defendant Doe #2 and Defendant Doe #3, Defendant Neally, Defendant Doe #1, Defendant Doe

#2 and Defendant Doe #3 was not using the force to restore discipline5.

        66.      Defendant Neally, Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3

used greater force than was necessary in light of the facts and circumstances confronting them6.

        67.      A reasonable officer, without the benefit of 20/20 hindsight, would not have used

such force under similar circumstances7.

        68.      The actions of Defendant Neally, Defendant Doe #1, Defendant Doe #2 and

Defendant Doe #3 violated Plaintiff’s civil rights under the Fourth Amendment and under 42

U.S.C. § 1983, particularly including, his right to be:

                 a.       Safe from the unreasonable use of force; and

                 b.       Safe from the use of excessive force.

                                          Compensatory Damages

        69.      Under 42 U.S.C. § 1983, Plaintiff is entitled to an award of compensatory damages

against Defendant Neally, Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3.

        70.      The Defendants are each jointly and severally liable for all damages assessed

against them in this action8.



4
  Kingsley v. Hendrickson, 801 F.3d 828, 832 (7th Cir. 2015).
5
  Hill, 992 F.2d at 717.
6
  Williams v. Indiana State Police Dep’t, 797 F.3d 468, 473 (7th Cir. 2015)
7
  Id.
8
  Edmonds v. Compagnie Generale Transatlantique, 443 U.S. 256 (1979); Skrtich v. Thornton, 280 F.3d 1295, 1302
(11th Cir. 2002); Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000); Simpson v. Hines, 903 F.2d 400, 403 (5th Cir.
1990); Rutherford v. City of Berkeley, 780 F.2d 1444, 1448 (9th Cir. 1986); Carhart v. Stenberg, 192 F.3d 1142,
1152 (8th Cir. 1999) (fees specific).
                                                         8
     Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 9 of 14 Page ID #9



                                           Punitive Damages

           71.   Defendant Neally, Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3’s

actions against Plaintiff were reckless.

           72.   Defendant Neally, Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3’s

actions against Plaintiff showed callous indifference toward the rights of Plaintiff.

           73.   Defendant Neally, Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3’s

actions against Plaintiff were taken in the face of a perceived risk that the actions would violate

federal law.

           74.   Plaintiff is entitled to an award of punitive damages against Defendant Neally,

Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3 in order to punish them and to deter

others.

           75.   The Defendants are each jointly and severally liable for all damages assessed

against them in this action9.

                                            Attorney’s Fees

           76.   Under 42 U.S.C. § 1988, if Plaintiff is the prevailing party in this litigation, then he

will be entitled to receive an award of reasonable attorney’s fees, non-taxable expenses and costs.

           77.   The Defendants are each jointly and severally liable for all attorney’s fees assessed

against them in this action10.

           WHEREFORE, Plaintiff prays for judgment under 42 U.S.C. § 1983 and 1988 against

Defendant Neally, Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3 in their individual

capacity for compensatory damages in a fair and reasonable amount, for punitive damages, for




9
    Id.
10
     Id.
                                                    9
 Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 10 of 14 Page ID #10



reasonable attorney’s fees, for and non-taxable expenses, for costs, and Plaintiff prays for such

other relief as may be just under the circumstances.

                                                     COUNT II

                                VIOLATION OF CIVIL RIGHTS
                      42 U.S.C. § 1983 AND FOURTEENTH AMENDMENT
                  AGAINST DEFENDANT WILLIAMSON COUNTY, ILLINOIS
                  FOR COMPENSATORY DAMAGES AND ATTORNEY’S FEES

           78.      Plaintiff re-alleges all of the preceding paragraphs as if set forth fully herein.

                                                  Failure to Train

           79.      Prior to November 19, 2018, Defendant Williamson County failed to train

Defendant Neally on the proper handcuffing of arresting individuals and responding to complaints

of pain in the handcuffing process.

           80.      Prior to November 19, 2018, Defendant Williamson County failed to train

Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3 and on presenting individuals being

booked in the jail with jail attire and responding properly to individuals being booked in the jail.

           81.      These occurrences are common occurrences these Defendants encounter on a daily

basis.

           82.      Defendant Williamson County was deliberately indifferent to the rights of others in

adopting its training practices, and in failing to properly train Defendant Neally, Defendant Doe

#1, Defendant Doe #2 and Defendant Doe #3, such that those failures reflected a deliberate or

conscious choice by Defendant Williamson County11.

           83.      The training deficiencies occurred prior to the incident subject to this case and

caused Plaintiff damages as set forth herein.




11
     City of Canton v. Harris, 489 U.S. 378, 389 (1989).
                                                           10
 Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 11 of 14 Page ID #11



       84.     In light of the fact that it was Defendant Neally, Defendant Doe #1, Defendant Doe

#2 and Defendant Doe #3 who engaged in the Constitutional violations, the need to correct

deficiencies were so obvious, and the inadequacy so likely to result in the violation of

Constitutional rights, that the policymakers of Defendant Williamson County can reasonably be

said to have been deliberately indifferent to the need.

       85.     If Defendant Williamson County had properly trained Defendant Neally on

handcuffing individuals and properly responding to complaints of pain from handcuffing and

properly trained Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3 on presenting

individuals being booked in the jail with jail attire and responding to individuals being booked in

the Williamson County Jail, the Constitutional violations committed by Defendant Neally,

Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3 would not have occurred.

       86.     These failures by Defendant Williamson County to train Defendant Neally on

handcuffing individuals and properly responding to complaints of pain from handcuffing and

properly trained Defendant Doe #1, Defendant Doe #2 and Defendant Doe #3 on presenting

individuals being booked in the jail with jail attire and responding to individuals being booked in

the Williamson County Jail subject Defendant Williamson County to liability for the

Constitutional violations committed by Defendant Neally, Defendant Doe #1, Defendant Doe #2

and Defendant Doe #3.

                                     Compensatory Damages

       87.     Under 42 U.S.C. § 1983, Plaintiff is entitled to an award of compensatory damages

against Defendant Williamson County.




                                                 11
 Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 12 of 14 Page ID #12



                                          Attorney’s Fees

       88.     Under 42 U.S.C. § 1988, if Plaintiff is the prevailing party in this litigation, then he

will be entitled to receive an award of reasonable attorney’s fees, non-taxable expenses and costs.

       WHEREFORE, Plaintiff prays for judgment under 42 U.S.C. § 1983 and 1988 against

Defendant Williamson County, Illinois for compensatory damages in a fair and reasonable amount,

for reasonable attorney’s fees, and non-taxable expenses, for costs and such other relief as may be

just under the circumstances and consistent with the purpose of 42 U.S.C. § 1983.

                                            COUNT III

                           VIOLATION OF CIVIL RIGHTS
                42 U.S.C. § 1983, RESPONDEAT SUPERIOR AGAINST
                 DEFENDANT WILLIAMSON COUNTY, ILLINOIS
             FOR COMPENSATORY DAMAGES AND ATTORNEY’S FEES

       89.     Plaintiff re-allege all of the preceding paragraphs as if set forth fully herein.

       90.     At all relevant times Defendant Neally was serving as an employee of Defendant

Williamson County as a deputy.

       91.     At all relevant times Defendant Neally was engaging in a government function.

       92.     At all relevant times Defendant Neally was acting within the course and scope of

that employment.

       93.     At all relevant times Defendant Defendant Doe #1 was serving as an employee of

Defendant Williamson County as a corrections officer.

       94.     At all relevant times Defendant Defendant Doe #1 was engaging in a government

function.

       95.     At all relevant times Defendant Defendant Doe #1 was acting within the course and

scope of that employment.



                                                 12
 Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 13 of 14 Page ID #13



          96.     At all relevant times Defendant Defendant Doe #2 was serving as an employee of

Defendant Williamson County as a corrections officer.

          97.     At all relevant times Defendant Defendant Doe #2 was engaging in a government

function.

          98.     At all relevant times Defendant Defendant Doe #2 was acting within the course and

scope of that employment.

          99.     At all relevant times Defendant Defendant Doe #3 was serving as an employee of

Defendant Williamson County as a corrections officer.

          100.    At all relevant times Defendant Defendant Doe #3 was engaging in a government

function.

          101.    At all relevant times Defendant Defendant Doe #3 was acting within the course and

scope of that employment.

          102.    The actions of Defendant Neally caused Plaintiff to suffer the damages outlined

herein.

          103.    The actions of Defendant Defendant Doe #1 caused Plaintiff to suffer the damages

outlined herein.

          104.    The actions of Defendant Defendant Doe #2 caused Plaintiff to suffer the damages

outlined herein.

          105.    The actions of Defendant Defendant Doe #3 caused Plaintiff to suffer the damages

          106.    Defendant Williamson County is liable under a theory of respondeat superior12.




12
  Plaintiff makes this claim based on the dissent of Justice Breyer in Bd. of Cty. Comm’rs of Bryan Cty., Okl. v.
Brown, 520 U.S. 397, 416, 117 S. Ct. 1382, 1394, 137 L. Ed. 2d 626 (1997).
                                                         13
 Case 3:19-cv-00040-JPG Document 1 Filed 01/13/19 Page 14 of 14 Page ID #14



                                     Compensatory Damages

       107.    Under 42 U.S.C. § 1983, Plaintiff is entitled to an award of compensatory damages

against Defendant Williamson County.

                                          Attorney’s Fees

       108.    Under 42 U.S.C. § 1988, if Plaintiff is the prevailing party in this litigation, then he

will be entitled to receive an award of reasonable attorney’s fees, non-taxable expenses and costs.

       WHEREFORE, Plaintiff prays for judgment under 42 U.S.C. § 1983 and 1988 against

Defendant Williamson County, Illinois for compensatory damages in a fair and reasonable amount,

for reasonable attorney’s fees, and non-taxable expenses, for costs and such other relief as may be

just under the circumstances and consistent with the purpose of 42 U.S.C. § 1983.


                                              Respectfully submitted,

                                              SCHOTTEL & ASSOCIATES, P.C.

                                              BY: s/James W. Schottel, Jr.
                                                     James W. Schottel, Jr. #51285MO
                                                     906 Olive St., PH
                                                     St. Louis, MO 63101
                                                     (314) 421-0350
                                                     (314) 421-4060 facsimile
                                                     jwsj@schotteljustice.com

                                                      Attorney for Plaintiff
                                                      Kevin Goodson




                                                 14
